                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RACHEL O’DONNELL,                          :
    Plaintiff,                             :      CIVIL ACTION
                                           :
       v.                                  :
                                           :
COMMISSIONER OF THE SOCIAL                 :      No. 19-1963
SECURITY ADMINISTRATION,                   :
     Defendant.                            :

                                ORDER AND JUDGMENT

       AND NOW, this 21st day of October, 2019, upon consideration of Plaintiff Rachel

O’Donnell’s Brief in Support of her Request for Review (doc. 12), the Commissioner’s

Response (doc. 13), and O’Donnell’s Reply (doc, 14), it is ORDERED:

   1. Plaintiff’s Request for Review is DENIED;

   2. JUDGMENT is entered in favor of the Commissioner and against Plaintiff; and

   3. The Clerk of Court is DIRECTED to mark this case CLOSED.


                                                   BY THE COURT:


                                                   _/s/ Timothy R. Rice_________________
                                                   TIMOTHY R. RICE
                                                   U.S. MAGISTRATE JUDGE
